
	
		II
		110th CONGRESS
		1st Session
		S. 1838
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for the health care needs of veterans in far
		  South Texas.
	
	
		1.Short titleThis Act may be cited as the
			 South Texas Veterans Access to Care
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
			(2)The Department of Veterans Affairs
			 estimates that more than 100,000 veterans reside in Far South Texas.
			(3)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than three percent of its enrollees in the
			 Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside
			 within its acute hospital access standards.
			(4)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
			(5)Even with the significant travel times,
			 veterans from Far South Texas demonstrate a high demand for health care
			 services from the Department of Veterans Affairs.
			(6)Deployments
			 involving members of the Texas National Guard and Reservists from Texas will
			 serve to continue to increase the population of veterans in Far South
			 Texas.
			3.Medical care for
			 veterans in Far South Texas
			(a)DeterminationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall determine,
			 and notify Congress pursuant to subsection (b), whether the needs of veterans
			 in Far South Texas for acute inpatient hospital care should be met—
				(1)through a project
			 for a public-private venture to provide inpatient services and long-term care
			 to veterans in an existing facility in Far South Texas;
				(2)through a project
			 for construction of a new full-service, 50-bed hospital with a 125-bed nursing
			 home in Far South Texas; or
				(3)through a sharing
			 agreement with a military treatment facility in Far South Texas.
				(b)Notification and
			 ProspectusNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report—
				(1)identifying which
			 of the three options specified in subsection (a) has been selected by the
			 Secretary; and
				(2)providing, for the
			 option selected, a prospectus that includes, at a minimum, the matter specified
			 in paragraphs (1) through (8) of
			 section
			 8104(b) of title 38, United States Code, and the project
			 timelines.
				4.Public-private
			 venture for medical care for veterans in Far South Texas
			(a)ProjectIf
			 the option selected by the Secretary of Veterans Affairs under subsection (a)
			 of section 3 is the option specified in paragraph (1) of such subsection for a
			 project of a public-private venture to provide inpatient and long-term care to
			 veterans at an existing facility in Far South Texas, then the Secretary shall,
			 subject to the availability of appropriations for such purpose, take such steps
			 as necessary to enter into an agreement with an appropriate private-sector
			 entity to provide for inpatient and long-term care services for veterans at an
			 existing facility in one of the counties of Far South Texas. Such an agreement
			 may include provision for construction of a new wing or other addition at such
			 facility to provide additional services that will, under the agreement, be
			 leased by the United States and dedicated to care and treatment of veterans by
			 the Secretary under title 38, United States Code.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary for a public-private venture project under this section.
			5.New Department of
			 Veterans Affairs medical center, Far South Texas
			(a)Project
			 AuthorizationIf the option selected by the Secretary of Veterans
			 Affairs under subsection (a) of section 3 is the option specified in paragraph
			 (2) of such subsection for a project for construction in Far South Texas of a
			 new full-service, 175-bed facility providing inpatient and long-term care
			 services, such facility shall be located in the county in Far South Texas that
			 the Secretary determines most suitable to meet the health care needs of
			 veterans in the region.
			(b)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Construction, Major Projects, account of the Department of Veterans Affairs, in
			 addition to any other amounts authorized for that account, the amount of
			 $175,000,000 for the project authorized by subsection (a).
			6.Shared facility
			 with Department of Defense, Far South Texas
			(a)Project
			 AuthorizationIf the option selected by the Secretary of Veterans
			 Affairs under subsection (a) of section 3 is the option specified in paragraph
			 (3) of such subsection for a project of a Department of Veterans
			 Affairs-Department of Defense shared facility to provide inpatient and
			 long-term care to veterans at an existing facility in Far South Texas, then the
			 Secretary shall, subject to the availability of appropriations for such
			 purpose, take such steps as necessary to enter into an agreement with an
			 appropriate military treatment facility to provide for inpatient and long-term
			 care services for veterans at an existing facility in one of the counties of
			 Far South Texas. Such an agreement may include provision for construction of a
			 new wing or other addition at such facility to provide additional services that
			 will, under the agreement, be leased by the United States and dedicated to care
			 and treatment of veterans by the Secretary under title 38, United States
			 Code.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary for a Department of Veterans Affairs-Department of Defense venture
			 project under this section.
			7.Far
			 South Texas definedIn this
			 Act, the term Far South Texas means the following counties of the
			 State of Texas: Aransas, Bee, Brooks, Calhoun, Cameron, Crockett, DeWitt,
			 Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg, Jim Wells, Kenedy, Kleberg,
			 Nueces, Refugio, San Patricio, Starr, Victoria, Webb, Willacy, and
			 Zapata.
		
